www.doubletake.com Workload Optimisation:Creating dynamic infrastructures Strategic Overview May 14, 2009 Market GrowthImpact of The Global Recession 2 www.doubletake.com 5 yrCAGR 20.4% 5 yrCAGR 12.9% 1) DBTK grew at 16% in 2008 1 What We Are Known For TodayDisaster Recovery & High Availability Affordable, non-intrusive software to minimize downtime for business critical systems based upon Microsoft and VMware server platforms 3 www.doubletake.com High Availability Provide LAN or WAN failover Maximize user productivity and minimize data loss Data Protection Options Real-time asynchronous replication Byte level bandwidth friendly data movement Recovery Options Automated monitoring / failover Application Independent Provide failover for ALL windows applications Application specific module for Exchange, SQL,Sharepoint, BES and File/Print servers. Hardware Independent Replicate and failover between dissimilar hardware Replicate and failover between dissimilar storage Cost
